NO: 15-00125-422-F



THE STATE OF TEXAS                                  IN THE 422ND DISTRICT COURT
                                                                      FILED IN
        vs.                                                    5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
                                                               5/21/2015 11:46:15 AM
WILLIAM SIMONS                                       KAUFMAN CO., TEXAS
                                                                      LISA MATZ
                                                                        Clerk
                  CERTIFICATE TO BE FILED WITH NOTICE OF
                           APPEAL IN COURT OF APPEALS
The records of my office show:

(1) WRITTEN Notice of Appeal was given on the 20TH day of May ,2015.
NOTE: ATTACH COPY OF NOTICE OF APPEAL TO THIS FORM.
(2) The defendant named above was convicted in this Court of the offense of:
        MURDER
(3) The date the sentence was imposed or imposition of sentence was suspended or other order
    appealed from was the 20TH day of MAY, 2015.
(4) The Honorable B. Michael Chitty presided at the trial.
(5) The State is represented on appeal by: ERLEIGH NORVILE WILEY
    Address: 100 WEST MULBERRY, KAUFMAN, TEXAS 75142
    State Bar No. 15113280 Telephone Number: 972-932-4331 EXT. 1260
(6) The Defendant is represented on appeal by: Taryn Davis
    Address: 109 N. Jackson St., Kaufman, Texas 75142
 State Bar No.00792449          Telephone Number: 972-962-0653
(7) Defendant's Counsel is: Retained         Appointed XXX ProSe_ _
(8) The Trial was before the Court:
     Without A Jury _
    A Jury on Guilt Only_ __
    A Jury on Punishment Only_ _
    A Jury On Both Guilt and Punishment XXX
(9) Motion For New Trial filed: Yes XX No_ If yes, date filed: May 20,2015

NOTE: IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL,
         PLEASE GIVE WRITTEN NOTICE TO THIS COURT IMMEDIATELY.
(1 0) Defendant Incarcerated: Yes XXX No__
     If no, defendant free on appeal bond of$_ _ _ _ _ posted on the _ _ _ day of

( 11) Defendant has XX has not _ _been declared indigent.
(12) Court Reporter Donna Gehl
      Address: 100 WEST MULBERRY, KAUFMAN, TEXAS 75142
         Date Filed May 20 , 2015 .

                                                         ~~/
                                                          RHONDA HUG~6
                                                          DISTRICT CLERK
                                                          KAUFMAN COUNTY, TEXAS
STATE OF TEXAS                                §
                                              §
vs.                                           §
                                              §                                     6;;{~,'
WILLIAM SIMONS                                §                                      tRJ/
                                                                                  ,jfPur.,
                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes William Simons, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against William Simons.

                                           Respectfully submitted,

                                           Law Office of Taryn Davis, PLLC
                                           109 N. Jackson St.
                                           Kaufman, TX 75142
                                           Tel: (972) 962-0653
                                           Fax: (972) 962-0656


                                           By:_~_·
                                              ______.._~.•.   '


                                              NO. 15-00125-422-F

          STATE OF TEXAS                                 §
                                                         §
      vs.                                                §
                                                         §
      WILLIAM SIMONS                                     §   KAUFMAN COUNTY, TEll~Ty


              MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGMENT

      TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, William Simons, the Defendant in the above styled and numbered cause,

      and files this Motion for New Trial and Motion in Arrest of Judgment pursuant to Rules 21 and

      22 of the Texas Rules of Appellate Procedure, and in support thereof would show this court the

      following:

              1.      The Defendant was sentenced on May 20, 2015. This Motion, filed within the

      thirty-day timetable, is therefore timely. A hearing must be commenced before the 75th day

      after the sentence or this motion is overruled by operation of law.

              2.      The verdict in this cause is contrary to the law and the evidence. See Tex. R.

      App. P. 21.3.

              3.      The trial court has the discretion to grant a new trial in the interests of justice, as

      the Court of Criminal Appeals has emphasized:

              For more than one hundred and twenty years, our trial judges have had the discretion to

              grant new trials in the interest of justice. In Mullins v. State, 37 Tex. 337, 339-340

              (1872-73), the Supreme Court, which at that time had criminal jurisdiction, held:

                      ... The discretion of the District Court, in granting new trials, is almost the only

                      protection to the citizen against the illegal or oppressive verdicts of prejudiced,
.....

                       careless, or ignorant juries, and we think the District Court should never hesitate

                       to use that discretion whenever the ends of justice have not been attained by those

                       verdicts.

        State v. Gonzalez, 855 S.W.2d 692 (Tex. Crim. App. 1993).

               4.      For the foregoing reasons, and for such other reasons that may arise on the

        hearing of this Motion, Defendant requests a new trial.

               WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court set aside

        the judgment of conviction entered in this cause and order a new trial on the merits.

                                                     Respectfully submitted,

                                                     Law Office of Taryn Davis, PLLC
                                                     109 N. Jackson St.
                                                     Kaufman, TX 75142
                                                     Telephone: (972) 962-0653
                                                     Fax: (972) 962-0656


                                                     By:        ~~\~
                                                           Taryn Davis
                                                           State Bar No. 00792449
                                                           tdavispllc@yahoo.com
                                                           Attorney for William Simons


                                    CERTIFICATE OF PRESENTMENT

               By signature above, I hereby certify that a true and correct copy of the above and
        foregoing has been hand-delivered to the Office for the 422nd Judicial District Court of Kaufman
        County, on this day, May 20, 2015.

                                        CERTIFICATE OF SERVICE

               This is to certify that on May 20, 2015, a true and correct copy of the above and
        foregoing document was served on the District~ttor     ' Office, Kaufman County, Kaufman
        County Courthouse, by hand delivery.                 ·
                                                           .          ' "_;>
                                                     Taryn Davis
                                  Cause No. 15-00125-422-F

THE STATE OF TEXAS                       §

VS.                                      §                 IN AND FOR

WILLIAM SIMONS                           §                 KAUFMAN COUNTY, TE

 TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

I, judge of the trial court, certify this criminal case:


/
D
        Is not a plea-bargain case, and the defendant has the right of appeal, [or]
        Is a plea-bargain case, but matters were raised by written motion filed and ruled
        on before the trial, and not withdrawn or waived, and the defendant has the right
        of appeal, [or]
D       Is a plea-bargain case, but the trial court has given permission to appeal, and the
        defendant has the right of appeal, [or]
D       Is a plea-bargain case, and the defendant has NO right of appeal, [or]
D       The defendant has waived the right of appeal.



Judge                                                      Date Signdd     I

        I have received a copy of this certification·



Defendant (if not represented by counsel)                  Defendan ' Counsel
Mailing Address:                                           State Bar o.:    t)q{Jq) (1)
                                                           Mailing Address:
Telephone#:
Fax # (if any)                                             Teleph?ne #:
                                                           Fax# (1f any)
                                                                           q ()~? · {60 ")
*A defendant in a criminal case has the right of appeal under these rules. The trial court
shall enter a certification of the defendant right to appeal in every case in which it enters
a judgment of guilt or other appealable order. In a plea bargain case ---- that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant --
--a defendant may appeal only: (A) those matters that were raised by written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.
TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).